As filed with the Securities and Exchange Commission on February 16, 2011 File Nos. 033-81396 811-08614 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 500 San Diego, California 92130 (Address of Principal Executive Office) (619) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 36 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.35 on FormN-1A filed on January 31, 2011.This PEANo.36 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.35 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused this Post-Effective Amendment No. 36 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego and State of California on the 16th day of February, 2011. BRANDES INVESTMENT TRUST By: /s/ Debra McGinty-Poteet Debra McGinty-Poteet President This Amendment to the Registration Statement on Form N-1A of Brandes Investment Trust has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Debra McGinty-Poteet President and Trustee February 16, 2011 Debra McGinty-Poteet /s/ DeWitt F. Bowman* Trustee February 16, 2011 DeWitt F. Bowman /s/ J. Michael Gaffney* Trustee February 16, 2011 J. Michael Gaffney /s/ Karin B. Bonding* Trustee February 16, 2011 Karin B. Bonding /s/ Jeff Busby* Trustee February 16, 2011 Jeff Busby /s/ Jean Carter* Trustee February 16, 2011 Jean Carter /s/ Robert M. Fitzgerald* Trustee February 16, 2011 Robert M. Fitzgerald /s/ Gary Iwamura Treasurer (Principal Financial and Accounting Officer) February 16, 2011 Gary Iwamura *By: /s/ Debra McGinty-Poteet Debra McGinty-Poteet Attorney-in-fact as per Powers of Attorney filed November 9, 2007 and September 30, 2008. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
